DETAILED ACTION
This office action is a response to the amendment and arguments filed on January 27, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-12, filed January 27, 2021, with respect to the rejection of Claims 1, 3-20 and 22-24 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 3-20 and 22-24 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-20 and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on January 27, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.

The closest prior art found is as follows: Whitemore et al. (US 2006/0203804), Raisanen (US 2004/0125797), Gilman et al. (US 2003/0079121) and Chen et al. (US 2011/0069632).

Prior art reference Whitemore is directed to a mobile routing device communicates over multiple wireless networks with a Host Network Server residing on a Local Area Network. The mobile routing device also communicates with at least one client device. The mobile routing device includes multiple router network adapters, each interfacing with one of the wireless networks to send and receive data from the wireless network. Each router network adapter having a gateway address, associated with the wireless network, that the Host Network Server uses to send data to the mobile routing device. The mobile routing device also includes at least one client router network adapter that interfaces with the at least one client device. Each client router network adapter is associated with an end point address that each Host Application uses to send data to the client device. Data is sent to the client device via the Host Network Server, via at least one of the wireless networks, and via the mobile routing device, using only the end point address (Whitemore Abstract; Figure 38-40; Paragraph [0237-0245]).
Prior art reference Raisanen is directed to a system for monitoring a packet data flow, comprising: a data flow source element including: determining means adapted to determine a quality of service identifier for the data flow; first generating means adapted to generate an encoded value in dependence on the quality of service identifier; allocating means adapted to allocate the quality of service identifier and the encoded value to the flow label for each data packet of the data flow; and transmitting means for forwarding data packets including flow labels to a routing domain; and a routing domain interface element including: receiving means for Raisanen Abstract; Figure 1; Paragraph [0013-0025, 0063 and 0089]).
Prior art reference Gilman is directed to a method and apparatus for allowing end-to-end secure communication from a supplier client system connected to a customer network, e.g., Intranet, and located behind a firewall at a customer facility to a supplier server system accessed over a public network, such as the Internet, while guaranteeing to the customer that their internal network will remain secure. As used herein, maintaining a secure internal network means that the supplier client system is not able to access any unauthorized private network resources of the customer. This is done by creating an isolation pipe within the customer's private network that isolates all traffic from the supplier client system from all other messages and communications over the private network (Gilman Abstract; Paragraph [0004-0017 and 0044-0047]).
Prior art reference Chen is directed to a network-equipment-implemented method and apparatus for tracking durations of flows received at a network node in consecutive intervals utilizes two counting bloom filters in ping-pong operation to reduce memory and processing. Identifiers for flows that exceed a predetermined duration or number of intervals are stored in a long-duration flow-identifier table. Hash functions used within the counting bloom filters and optionally used in the long-duration flow-identifier table are chosen to minimize the probability of false positives in the detection of long-duration flows (Chen Abstract; Paragraph [0002-0011 and 0027]).


None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414


/IVAN O LATORRE/Primary Examiner, Art Unit 2414